DETAILED ACTION
This Final action is in response to an amendment filed 7/25/2022.  Currently claims 1-20 are pending, but claims 4-7, 9-10 and 14-20 remain withdrawn as directed to non-elected subject matter and claims 1-3, 8, 11-13 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 was amended to add the step of “determine if the one or more opens among the plurality of sensors is within an acceptable panel non-uniformity range”. This limitation does not find explicit or inherent support in the specification and therefore raises issues of new matter.
Independent claim 8 was similarly amended to add the step of ““determine if the one or more opens among the plurality of sensors is within an acceptable panel non-uniformity range based, in part, on the baseline capacitance of each receive channel with the applied compensation signal”. This limitation does not find explicit or inherent support in the specification and therefore raises issues of new matter.
Dependent claims 2-3 and 11-13 inherit the issues of their respective independent claim.
The Remarks presented 7/25/22 fail to explain any support for the added limitations. The specification as filed (9/21/20) par. 54 and par. 70 explain the following:
[0054] During operation of in-cell panels, opens testing and detection may be done with capacitive sensing. However, during a scan of the sensors 111 (e.g., a capacitive sensing time window), the shield generator 203 may apply a compensation signal (e.g., a copy of the waveform of the sensors 205 driven by RX channels 201) to gate lines and data lines of the display (See FIG. 7). This run-time active shielding technique removes baseline capacitance from ADC readings, which in turn hides possible opens that are within an acceptable panel non- uniformity range. As a result, the baseline capacitance must be restored to make the system sensitive to opens…

[0065] During operation of in-cell panels, opens testing and detection may be done with capacitive sensing. However, during a scan of the sensors 111 (e.g., a capacitive sensing time window), the shield generator 203 may apply a compensation signal (e.g., a copy of the waveform of the sensors 205 driven by RX channels 201) to gate lines and data lines of the display (See FIG. 7). This run-time active shielding technique removes baseline capacitance from ADC readings, which in turn hides possible opens that are within an acceptable panel non- uniformity range….

While the specification explains that open may hidden when they are within an acceptable panel non-uniformity range, and therefore the baseline capacitance is restored to be sensitive to opens, the specification fails to support a step of determining that one of the detected opens is within an acceptable panel non-uniformity range. This is partly because this step is not outlined in the specification and drawings but also because there is no explanation of what is an acceptable panel non-uniformity range and how it relates to the baseline capacitance for determining that the already detected opens are within this range.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8 and 11-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “acceptable panel non-uniformity range” in independent claims 1 and 8 is a relative term which renders the claim indefinite. The term “acceptable panel non-uniformity range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-3 and 11-13 inherit the issues of their respective independent claim.
The term “acceptable panel non-uniformity range” is only used in par. 54 and 65 of the Specification as filed (see above) but there is no explanation on how this range is defined or what units are used for it, what makes a panel non-uniform and when this non-uniformity is acceptable.  Thus, one of ordinary skill in the art could not ascertain from the claims or disclosure when and how a panel meets this range.  For the purpose of examination, the added limitations of claims 1 and 8 were not given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in US 2018/0182333 (hereinafter Ahn).

Regarding claim 1, Ahn discloses an apparatus (Ahn’s par. 2) comprising: one or more receive channels (Ahn’s Fig. 6 and par. 97, 99), each receive channel configured to scan a corresponding group of sensors of a plurality of sensors (Ahn’s Fig. 6 and par. 99); a plurality of multiplexers (Ahn’s Fig. 6 and par. 100), each multiplexer configured to selectively couple a respective sensor of the plurality of sensors (Ahn’s Fig. 6 and par. 100-101) to a corresponding receive channel or a reference voltage (Ahn’s Figs. 6-14 and par. 100-101: V1/V2, Vhigh/Vlow, square pulse wave); and a processing device (Ahn’s par. 112) configured to: detect one or more shorts among the plurality of sensors (Ahn’s Fig. 8 and par. 116) based on DC current sensing (Ahn’s par. 77, 116-118). 
Ahn fails to explicitly disclose detecting one or more opens among the plurality of sensors based on an AC current sensing of each of the one or more receive channels. 
However, Ahn does disclose detecting one or more opens among the plurality of sensors (Ahn’s Fig. 13-14 and par. 139-146) based on what appears to be an AC current wave (Ahn’s Fig. 13 and par. 84, 141, 148: driving signal shown as pulsed squared wave), open detection using mux (Ahn’s Fig. 16 and par. 161) and detecting both an open and short circuit on a panel (Ahn’s par. 170). Therefore, it would have been obvious to one of ordinary skill in the art, that the open detection method of Ahn’s Figs. 13-14 could be applied to the channels of Ahn’s Fig. 6 and that the driving signal would be an AC current signal, in order to obtain the predictable result of open circuit detection with MUX (Ahn’s Fig. 16 and par. 161) and a driving pulsed square wave (Ahn’s Fig. 13).  By doing such combination, Ahn discloses:
An apparatus (Ahn’s par. 2) comprising: 
one or more receive channels (Ahn’s Fig. 6 and par. 97, 99: see units 514 in channels 610), each receive channel configured to scan a corresponding group of sensors (Ahn’s Fig. 6 and par. 99: see 514 for a group of ELs in a channel) of a plurality of sensors (Ahn’s Fig. 6: see ELs); 
a plurality of multiplexers (Ahn’s Fig. 6 and par. 100: see 616), each multiplexer configured to selectively couple a respective sensor of the plurality of sensors (Ahn’s Fig. 6 and par. 100-101) to a corresponding receive channel or a reference voltage (Ahn’s Figs. 4, 6, 8, 13-14 and par. 76, 101, 116, 145: MUX connects to 514 for Vs [receive] or ref voltage Va/Vb, V1/V2, Vhigh/Vlow, driving signal); and 
a processing device (Ahn’s par. 112) configured to: 
detect one or more shorts among the plurality of sensors (Ahn’s Figs. 8-11 and par. 116) based on DC current sensing (Ahn’s par. 77: DC current, par. 116-118: short detection); and 
detect one or more opens among the plurality of sensors (Ahn’s Fig. 13-16 and par. 139-146) based on AC current sensing (Ahn’s Fig. 13 and par. 141, 148: driving signal shown as pulsed squared wave) of each of the one or more receive channels (upon combination, open detection method is applied to channels of Fig. 6 per open detection with MUX of par. 161 and Fig. 16);
and determine if the one or more opens among the plurality of sensors is within an acceptable panel non-uniformity range (limitations no given patentable weight: see 112b).

Regarding claim 2, Ahn discloses wherein to detect the one or more shorts (Ahn’s Fig. 11 and par. 128), the processing device is configured to: 
Iteratively (Ahn’s Fig. 11: four detection periods), until each of the plurality of sensors has been scanned (Ahn’s Figs. 6, 7, 11 and par. 100, 111-112, 129: all sensors driven with 5V for response signal for short circuit detection), connect a single unscanned sensor of each group of sensors (Ahn’s Figs. 6, 11 and par. 100, 129: a sensor in a channel connected to 5V and response signal to 514) to a corresponding receive channel (Ahn’s Figs. 6-7 and par. 100, 111-112: response sensed voltage formed at driven electrode) to scan the single sensor of each group of sensors in parallel (Ahn’s Fig. 11 and par. 129: each channel being supplied on the first column sensor with 5V for short circuit detection), while each other sensor in the plurality of sensors is connected to a reference voltage (Ahn’s Fig. 11 and par. 129: 0V); and 
scan each group of sensors sequentially (Ahn’s Fig. 11 and par. 128: by column on each channel), wherein to scan a group of sensors the processing device is configured to: 
connect each of the sensors in the group of sensors to a corresponding receive channel (Ahn’s Figs. 6-7, 11 and par. 100, 111-112, 129: mux transmits to 514 the response sensed voltage formed at driven electrode) to scan each of the sensors in the group of sensors in parallel (Ahn’s Fig. 11: each channel supplied 5V in parallel on each column sequentially).

Claims 3, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hotelling et al. in US 2010/0194695 (hereinafter Hotelling).

Regarding claim 3, Ahn fails to disclose the reference voltage is a compensation signal applied to the plurality of sensors to minimize the capacitance seen by each receive channel.  
However, in the related field of endeavor of integrated capacitive touch panels, Hotelling discloses grounding the data lines when performing touch operations to reduce the parasitic capacitance (Hotelling’s par. 58). 
Therefore, it would have been obvious to one of ordinary skill in the art for: 
the reference voltage (Ahn’s Fig. 11 and par. 129: 0V equivalent to Hotelling’s par. 58: ground) to be a compensation signal (Hotelling’s par. 58: ground applied as compensation to data lines when touch mode to reduce parasitic capacitance) applied to the plurality of sensors (Ahn’s Fig. 11 and par. 129: 0V) to minimize the capacitance seen by each receive channel (Hotelling’s par. 5, 58: reduced parasitic capacitance sensed);
in order to obtain the benefit of reducing adverse effects on the touch circuit (Hotelling’s par. 5, 41, 58) and because Ahn already discloses synchronizing the data voltage with the touch driving signal (Ahn’s par. 152).

Regarding claim 8, Ahn discloses a system (Ahn’s par. 2) comprising: a touch panel comprising a plurality of sensors (Ahn’s Fig. 1 and par. 54-55); and a touch screen controller operatively coupled to the touch panel (Ahn’s Fig. 1 and par. 45-48, 112), the touch screen controller comprising: one or more receive channels (Ahn’s Fig. 6 and par. 97, 99: see units 514 in channels 610), each receive channel configured to scan a corresponding group of sensors of the plurality of sensors (Ahn’s Fig. 6 and par. 99), the touch screen controller configured to: 
apply a compensation signal to one or more of gate lines and data lines of the touch panel (Ahn’s Fig. 1 and par. 152) and detect a baseline capacitance (Ahn’s par. 155-156); detect one or more shorts among the plurality of sensors based on DC current sensing (Ahn’s Figs. 8-11 and par. 77, 116-118).
Ahn fails to explicitly disclose detecting one or more opens among the plurality of sensors based on an AC current sensing of each of the one or more receive channels, or the compensation signal to minimize the baseline capacitance of each receive channel.
However, Ahn does disclose detecting one or more opens among the plurality of sensors (Ahn’s Fig. 13-14 and par. 139-146) based on what appears to be an AC current wave (Ahn’s Fig. 13 and par. 84, 141, 148: driving signal shown as pulsed squared wave), open detection using mux (Ahn’s Fig. 16 and par. 161) and detecting both an open and short circuit on a panel (Ahn’s par. 170). Therefore, it would have been obvious to one of ordinary skill in the art, that the open detection method of Ahn’s Figs. 13-14 could be applied to the channels of Ahn’s Fig. 6 and that the driving signal would be an AC current signal, in order to obtain the predictable result of open circuit detection with MUX (Ahn’s Fig. 16 and par. 161) and a driving pulsed square wave (Ahn’s Fig. 13).  
Still Ahn fails to disclose the compensation signal to minimize the baseline capacitance of each receive channel.
Nevertheless, in the related field of endeavor of integrated capacitive touch panels, Hotelling discloses grounding the data lines when performing touch operations to reduce the parasitic capacitance (Hotelling’s par. 58). 
Thus, it would have been obvious to one of ordinary skill in the art that the applied compensation signal to one or more of gate lines and data lines of the touch panel (Ahn’s Fig. 1 and par. 152) minimizes a baseline capacitance of each receive channel (Ahn’s par. 155-156: base value which upon combination with Hotelling’s par. 58: data lines grounded is minimized by reducing the parasitic capacitance), in order to obtain the benefit of reducing adverse effects on the touch circuit (Hotelling’s par. 5, 41, 58) and because Ahn already discloses synchronizing the data voltage with the touch driving signal (Ahn’s par. 152).
By doing such combination, Ahn in view of Hotelling disclose:
A system (Ahn’s par. 2) comprising: 
a touch panel (Ahn’s Fig. 1 and par. 54) comprising a plurality of sensors (Ahn’s Fig. 1 and par. 55: ELs); and 
a touch screen controller (Ahn’s Fig. 1 and par. 45-48, 112) operatively coupled to the touch panel (Ahn’s Fig. 1), the touch screen controller comprising: 
one or more receive channels (Ahn’s Fig. 6 and par. 97, 99: see units 514 in channels 610), each receive channel configured to scan a corresponding group of sensors of the plurality of sensors (Ahn’s Fig. 6 and par. 99: see 514 for a group of ELs in a channel), the touch screen controller configured to: 
apply a compensation signal (Ahn’s par. 152: Saux2) to one or more of gate lines and data lines of the touch panel (Ahn’s Fig. 1 and par. 152) to minimize a baseline capacitance of each receive channel (Ahn’s par. 155-156: base value which upon combination with Hotelling’s par. 58: data lines grounded is minimized by reducing the parasitic capacitance); 
detect one or more shorts among the plurality of sensors (Ahn’s Figs. 8-11 and par. 116) based on DC current sensing (Ahn’s par. 77: DC current, par. 116-118: short detection); and 
detect one or more opens among the plurality of sensors (Ahn’s Fig. 13-16 and par. 139-146) based on AC current sensing (Ahn’s Fig. 13 and par. 141, 148: driving signal shown as pulsed squared wave) of each of the one or more receive channels (upon combination, open detection method is applied to channels of Fig. 6 per open detection with MUX of par. 161 and Fig. 16);
and determine if the one or more opens among the plurality of sensors is within an acceptable panel non-uniformity range based, in part, on the baseline capacitance of each receive channel with the applied compensation signal (limitations no given patentable weight: see 112b).

Regarding claim 11, Ahn in view of Hotelling disclose wherein the touch screen controller is operatively coupled to the touch panel in a true in-cell configuration (Ahn’s Fig. 1 and par. 54, 63).

Regarding claim 12, Ahn in view of Hotelling disclose all limitations as explained for claim 2.

Regarding claim 13, Ahn in view of Hotelling disclose wherein the reference voltage (Ahn’s Fig. 11 and par. 129: 0V equivalent to Hotelling’s par. 58: ground) is the compensation signal (Hotelling’s par. 58: ground applied as compensation to data lines when touch mode to reduce parasitic capacitance).

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. On the Remarks Applicant argues that Ahn or Ahn and Hotelling fail to disclose the added limitations to claims 1 and 8.  The added limitations raise issues of New Matter and Lack of Clarity as explained above under 112 Rejections. Because of the lack of clarity of the term “acceptable panel non-uniformity range” the added limitations could not be examined in view of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621